Citation Nr: 0627356	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).   
 
3.  Entitlement to VA nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from November 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied an increased rating for the veteran's service-
connected PTSD and denied a TDIU rating.  

A December 2003 RO decision increased the rating for the 
veteran's service-connected PTSD from 10 percent to 50 
percent, effective June 6, 2002.  A temporary total 
hospitalization rating (4.29) for PTSD was also granted at 
that time.  However, as the increased rating to 50 percent 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The present Board decision addresses the issue of entitlement 
to an increase in a 50 percent rating for PTSD.  The issue of 
entitlement to TDIU rating as well as the issue of 
entitlement to VA nonservice-connected disability pension 
benefits are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.

The most recent August 2005 VA psychiatric examination report 
noted that the veteran was currently unemployed and that he 
had not had any stable employment for many years, but that he 
stated that he worked as a handyman on and off, mostly 
performing body work and glass work in vehicles.  It was 
noted that he reported that he went through a period of being 
homeless in 2003 and that he lived in an abandoned house 
according to a medical records note.  The veteran indicated 
that he presently had a place to live, but that he lived in a 
dangerous section of town.  He reported that he was recently 
incarcerated after driving on a suspended license.  The 
veteran stated that his arrest caused him to detox from 
heroin because of non-availability.  It was noted that he 
denied any current use of heroin.  He stated that he had a 
past history of legal problems including a four-year 
incarceration during which he served only one-third of the 
twelve-year sentence due to his participation in a bank 
robbery.  The veteran indicated that his current complaints 
included depression, anxiety, and, in general, trouble coping 
with the world.  

The veteran reported that he had intrusive distress 
recollections in response to external cues such as 
helicopters and the smell of diesel fuel.  The veteran stated 
that his current medication knocked him out and that, 
therefore, he did not recall any nightmares.  He indicated 
that if he did not take his medication, he would recall his 
nightmares and awaken in a cold sweat.  The veteran noted 
that he was hypervigilant because of the neighborhood where 
he lived and that he was afraid of drive-by shootings.  He 
stated that he was always listening to noises at night when 
he was trying to sleep.  The veteran noted that he only liked 
to talk about his Vietnam symptoms and experiences with other 
veterans and that he did not like some movies, but that he 
did not avoid all stimuli.  He indicated that he distrusted 
other people and that he presently had one close friend who 
was raised in the same neighborhood that he grew up in.  It 
was noted that the veteran did have a restrictive range of 
affect and that he had difficulty with sleep, although the 
medication assisted him.  The veteran reported that he was 
irritable and that he did have a recent bad experience in 
jail the previous April when he had a fantasy to act out 
aggressively towards other inmates who were bothering him.  
It was noted that he reported difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  

The examiner reported that the veteran arrived 55 minutes 
late for the appointment because he did not catch a van on 
time.  It was noted that the veteran was dressed in a hat and 
T-shirt and that he appeared clean.  The examiner stated that 
the veteran appeared lethargic, yet cooperative.  The 
examiner noted that the veteran's affect was almost blunted 
and that his mood was dysphoric.  It was reported that the 
veteran spoke spontaneously and that his thought processes 
were logical, linear, and goal directed.  The examiner 
indicated that the veteran reported no hallucinations and 
that there was no evidence of any psychosis.  It was noted 
that the veteran was not suicidal or homicidal.  The examiner 
reported that the veteran stated that he could not recall 
names, but that his short and long-term memory appeared 
grossly intact.  

As to an impression, the examiner indicated that the veteran 
continued to have a moderate level of PTSD symptoms.  The 
examiner stated that the veteran also had dysthymia that 
appeared to be chronic and that such disorder had been 
impacted by his medication noncompliance and his history of 
heroin dependency.  It was noted that the veteran's ability 
to abstain from heroin use was guarded given that it had been 
only in the last few months that he had withdrawn from 
heroin.  The diagnoses were PTSD, chronic, delayed onset; 
dysthymic disorder; and heroin dependency.  The examiner 
indicated that the current GAF score for PTSD would only be 
50.  The examiner commented that in regard to the veteran's 
remission or capacity for judgment, he had not been able to 
adjust for any length of time in the past, partially due to 
heroin dependency and antisocial behavior.  The examiner 
stated that the veteran was not currently employed and that 
there was not any specific information to comment on how his 
PTSD symptoms alone impacted his occupation or caused any 
time lost from work.  

Other recent private and VA treatment records dated from July 
2004 to November 2005, show treatment for variously diagnosed 
psychiatric problems, including PTSD, on multiple occasions.  
A January 2005 VA treatment entry noted diagnoses of PTSD, 
dysthymia with limited medication response, and a history of 
heroin abuse.  A GAF score of 55 was assigned at that time.  
February 2005, June 2005, and November 2005, VA treatment 
entries all indicated assessments that included PTSD and 
dysthymia and GAF scores of 50.  

A prior April 2004 VA psychiatric examination report noted 
that the veteran's level of education was a GED and that he 
had never been married.  The veteran reported that he 
currently lived alone in an apartment for the previous two 
weeks that had been arranged for him by a volunteer 
organization.  He stated that he had been involved with that 
organization for the past year and that they were helping him 
get his life together.  The veteran indicated that he 
previously lived in the family house, but that presently his 
brother and his girlfriend were living in that home.  It was 
noted that the veteran reported that he had no legal 
difficulties since his last evaluation, but that he did have 
a history of charges of burglary and robbery.  The veteran 
indicated that he last worked in 1992 doing maintenance work.  
It was noted that he reported a typical day of getting up at 
10:00 am and visiting the old neighborhood and doing some 
handyman work.  It was also reported that the veteran 
continued to attend VA outpatient treatment, that there had 
been no inpatient hospitalizations since his last evaluation, 
and that there had been no history of substance abuse since 
his last evaluation.  The veteran stated that he used heroin 
every once in a while, usually to relieve chronic pain that 
was in his right lower back and buttock.  It was noted that 
he denied the use any drugs or alcohol at that time.  

As to specific PTSD symptoms, the veteran reported that he 
had intrusive memories that occurred everyday and that had 
worsened since the previous evaluation.  He reported that he 
had anxiety when he was exposed to parts of trauma such as 
Chinese rice, the sound of helicopters, the smell of incense, 
or the smell of diesel fuel.  It was noted that he avoided 
thoughts and feelings associated with his Vietnam experiences 
and that he avoided activities that reminded him of such 
experiences such as movies, crowds, and military reunions.  
The veteran stated that he no longer had a social life and 
that he did not go partying.  He indicated that he stayed to 
himself and that he was unable to show his feelings.  The 
veteran noted that he had trouble falling and staying asleep 
and that he was irritable and angry, which had worsened since 
the last evaluation.  He also indicated that he had trouble 
concentrating.  

The examiner reported that the veteran was casually groomed 
and that he was pleasant and cooperative during the 
examination.  The examiner stated that the veteran appeared 
to be somewhat tired, that he made poor eye contact, and that 
he occasionally put his head in his hands.  It was noted that 
the veteran's speech was somewhat slow with a low volume, 
that he had a somewhat mumbled articulation, and that it was 
difficult to understand at times.  The examiner indicated 
that the veteran's mood was tired and that his affect was 
depressed.  The examiner reported that the veteran's thought 
process was generally goal directed and coherent, but that 
there was a poverty of content and that, overall, he appeared 
to be somewhat guarded in giving information.  It was noted 
that the veteran reported some paranoia and stated that he 
was afraid that someone would shoot him if the said the wrong 
word.  The examiner noted, however, that the veteran was 
referring to a bad neighborhood and that such a concern was 
probably realistic.  The examiner stated that the veteran 
reported no history of hallucinations and that he had no 
suicidal ideation or plans.  It was noted that the veteran 
did report occasional ideas to harm others and that he also 
had ideas to kill others secondary to being robbed three 
months earlier.  The examiner noted that the veteran denied 
any plans to hurt or kill anyone at that time.  The examiner 
indicated that the veteran was cognitively intact in his 
orientation, calculation, recall memory, remote memory, fund 
of knowledge, and recent memory.  It was reported that the 
veteran's concentration was somewhat decreased and that his 
abstraction ability was intact to similarities and simple 
proverbs, but concrete on more abstract proverbs.  

The diagnoses included PTSD abuse.  The examiner assigned a 
GAF score of 50 for serious symptoms or any serious 
impairment in social, occupational, and school functioning.  
The examiner commented that, as to employment, the veteran 
reported that he was chronically tired secondary to not 
getting enough sleep and that he reported that he found it 
difficult to work secondary to his propensity to avoid 
people, loud noises, and to be somewhat irritable.  It was 
noted that the veteran also reported some difficulty getting 
along with family members and that the he was using heroin to 
relieve his chronic pain.  

Other prior private and VA treatment records dated from June 
2002 to January 2004, showed treatment for psychiatric 
disorders, including PTSD, on numerous occasions.  GAF scores 
of 50, 53, 55, and 60 were all reported.  A November 2002 VA 
hospital discharge summary indicated that the veteran was 
hospitalized from September 2002 to November 2002.  The 
admitting diagnoses included heroin dependence, depression, 
and prolonged PTSD.  

Records from the Social Security Administration indicated 
that the veteran was found to be disabled since July 2000.  
The notice of decision noted that the veteran had impairments 
that were severe including anxiety disorder with PTSD, 
depression, hepatitis C, and hypertension.  

The medical evidence shows that the veteran is currently 
unemployed and that he has not had any stable employment for 
many years.  He has reported that he has performed some work 
as a handyman on and off.  The veteran has apparently never 
been married and has reported having one close friend as well 
as difficulty getting along with family members.  He receives 
disability benefits from the SSA for disorders including PTSD 
and he had a period of hospitalization for disorders 
including PTSD in 2002.  The most recent August 2005 VA 
psychiatric examination report indicated a GAF score of 50 
for his PTSD, suggesting serious social and industrial 
impairment (such as no friends or unable to hold a job).  The 
examiner commented that the veteran had not been able to 
adjust for any length of time in the past, partially due to 
heroin dependency and antisocial behavior.  The examiner also 
stated that there was no specific information to comment on 
how the veteran's PTSD symptoms alone impacted his occupation 
or caused lost time from work.  Other recent treatment 
records dated in 2005 also indicated GAF scores of 50 as did 
the April 2004 VA psychiatric examination report.  One 
January 2005 treatment entry referred to a GAF score of 55, 
suggesting moderate symptoms.  Earlier treatment entries 
related GAF scores indicative of either serious or moderate 
symptoms.  

There is a reasonable basis for finding that the veteran's 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, supporting an increased rating to 70 percent.

The psychiatric symptomatology does not show that his PTSD 
alone is of a severity to produce the total occupational and 
social impairment as required for a 100 percent rating and, 
in fact, the evidence shows that it does not.  The veteran 
has not been shown to have such symptoms as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

An increased rating to 70 percent for PTSD is warranted.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2002, a rating 
decision in August 2002, correspondence in August 2003, a 
statement of the case in December 2003, a rating decision in 
December 2003, a supplemental statement of the case in August 
2004, and a supplemental statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the January 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  The VA has satisfied both 
the notice and duty to assist provisions of the law.  


ORDER

An increased rating of 70 percent, but not greater, for PTSD 
is granted.  


REMAND

The other issue on appeal is entitlement to a TDIU rating.  
As discussed above, the Board has granted an increased rating 
for the veteran's service-connected PTSD to 70 percent.  
Given this change in circumstances, and to accord the veteran 
due process, the RO should readjudicate the TDIU issues.  

Additionally, in this case, the record does not appear to 
include correspondence from the RO providing appropriate note 
regarding his claim for entitlement to a TDIU rating, in 
particular, explaining what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, this fact does not 
appear to discharge VA's duties under the VCAA, and because 
the claims file reflects no specific waiver of the VCAA 
notice rights, the Board finds that further action is needed 
to ensure compliance with due process requirements, 
particularly the VCAA's duties to notify.  

Further, the Board notes that an August 2002 RO decision 
denied entitlement to VA nonservice-connected disability 
pension benefits.  In August 2003, the RO received a 
statement from the veteran that expressed his disagreement 
with the August 2002 RO decision.  The Board notes that the 
RO has not issued a statement of the case as to the issue of 
entitlement to VA nonservice-connected disability pension 
benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005).  

Accordingly, these issues are remanded for the following:  

1.  Furnish the veteran and his 
representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU rating.  

2.  Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to VA nonservice-
connected disability pension benefits.  
If, and only if, the veteran completes an 
appeal of this issue, the RO should return 
the case to the Board for appellate review 
of the issue.  

3.  Thereafter, readjudicate the claim for 
a TDIU rating.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, 
providing an appropriate opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


